In a matrimonial action, the plaintiff husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County, entered July 5, 1974, as, after a nonjury trial, (1) dismissed his action for divorce, (2) granted defendant a divorce on her counterclaim, (3) awarded alimony and child support and (4) awarded defendant the sum of $5,000 as an additional counsel fee. Judgment modified, on the law and the facts, by reducing the award of additional counsel fees set forth in the seventh decretal paragraph thereof to $2,500. As so modified, judgment affirmed insofar as appealed from, without costs. The award of an additional counsel fee was excessive to the extent indicated herein. Rabin, Acting P. J., Cohalan, Margett, Brennan and Shapiro, JJ., concur.